F I L E D
                                                            United States Court of Appeals
                                                                     Fifth Circuit
                IN THE UNITED STATES COURT OF APPEALS             March 27, 2003

                        FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                      Clerk


                             No. 02-10114



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,

                                  versus

MICHAEL McGRATH,
                                            Defendant-Appellant.




           Appeal from the United States District Court
                For the Northern District of Texas
                          (3:01-CR-183-1)




Before JOLLY, HIGGINBOTHAM, and MAGILL*, Circuit Judges.

PER CURIAM:**

     We agree with the district court that the decision of the

police officers to “knock and talk” was reasonable on these facts.

The officers did not smell the odor produced by the manufacture of

methamphetamines, nor see the two anhydrous ammonia tanks on the

porch until they had exited their unmarked car and were approaching


     *
          Circuit    Judge   of   the   Eighth   Circuit,     sitting      by
designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the front door of the house.   While this confirmed the informant’s

tip and made plain that the officers had probable cause to search,

they were at this point committed to the course which followed.   No

warrant is required to “knock and talk.”   At the same time, police

officers who possess probable cause cannot avoid their obligation

to obtain a warrant by creating exigent circumstances.   While this

is a close case, we are not prepared to say that the district court

was in error.

     AFFIRMED.




                                 2